Name: Commission Directive 2003/101/EC of 3 November 2003 amending Council Directive 92/109/EEC on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  marketing;  chemistry;  criminal law
 Date Published: 2003-11-04

 Avis juridique important|32003L0101Commission Directive 2003/101/EC of 3 November 2003 amending Council Directive 92/109/EEC on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (Text with EEA relevance) Official Journal L 286 , 04/11/2003 P. 0014 - 0016Commission Directive 2003/101/ECof 3 November 2003amending Council Directive 92/109/EEC on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/109/EEC of 14 December 1992 on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances(1), as last amended by Commission Directive 2001/8/EC(2), and in particular Article 10(3) thereof,Whereas:(1) With regard to the Community's obligations pursuant to Council Decision 90/611/EEC concerning conclusion, on behalf of the European Economic Community, of the United Nations Convention against illicit traffic in narcotic drugs and psychotropic substances(3), it is necessary to give effect to the decision taken by the United Nations Commission on Narcotic Drugs in March 2001 to add acetic anhydride and potassium permanganate to table 1 of the Annex to the 1988 United Nations Convention.(2) It is also appropriate to bring Directive 92/109/EEC in line with Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances(4), as last amended by Commission Regulation (EC) No 1232/2002(5).(3) Potassium permanganate should be included among the substances listed in Category 2 of Annex I to Directive 92/109/EEC and deleted from Category 3 in that Annex.(4) In order to ensure that Community trade is not adversely affected, thresholds should be fixed for potassium permanganate as well as for acetic anhydride.(5) Directive 92/109/EEC should be amended accordingly.(6) The measures provided for in this Directive are in accordance with the opinion of the Committee set up pursuant to Article 10 of Regulation (EEC) No 3677/90,HAS ADOPTED THIS DIRECTIVE:Article 1The Annexes I and II to Directive 92/109/EEC shall be replaced by the text in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2004 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 3 November 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 370, 19.12.1992, p. 76.(2) OJ L 39, 9.2.2001, p. 31.(3) OJ L 326, 24.11.1990, p. 56.(4) OJ L 357, 20.12.1990, p. 1.(5) OJ L 180, 10.7.2002, p. 5.ANNEX"ANNEX IScheduled substances within the meaning of Article 1(2)(a)>TABLE>>TABLE>>TABLE>ANNEX II>TABLE>"